FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIVATHARAN NATKUNANATHAN,                        No. 11-55025

               Plaintiff - Appellant,            D.C. No. 8:10-cv-01021-DOC-
                                                 MLG
  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Sivatharan Natkunanathan appeals pro se from the district court’s order

dismissing his action seeking refunds or credits for overpayment of federal income

taxes with respect to tax years 1991 to 2009. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir.

2001). We affirm.

      The district court properly dismissed Natkunanathan’s action as time-barred

because Natkunanathan filed the refund claims for the relevant years more than

three years after he filed the original returns. See 26 U.S.C. § 6511(a) (requiring

claim for refund of overpaid taxes to be filed within three years of the time the

return was filed); Comm’r v. Lundy, 516 U.S. 235, 240 (1996) (timely filing of a

refund claim is a jurisdictional prerequisite to bringing suit in district court).

Contrary to Natkunanathan’s contentions, the complaint failed to allege facts

sufficient to support entitlement to the seven-year statute of limitations for filing a

refund claim for certain debts or losses under 26 U.S.C. § 6511(d)(1). See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.”).

      Natkunanathan’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                        11-55025